Citation Nr: 0613654	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-05 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rubella.

2.  Entitlement to service connection for bilateral leg 
condition.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for pes cavus.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for Charcot-Marie-Tooth Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from April 1953 
to April 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of whether the claim for service connection for pes 
cavus has been reopened, and the reopened claim of 
entitlement to service connection for Charcot-Marie-Tooth 
Disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current disability of 
rubella.  

2.  Peripheral neuropathy of the lower extremities is first 
shown more than one year after the veteran's separation from 
service, and is not related to events, disease, or injury 
during military service.

3.  In a November 1994 Board decision, the veteran's claim 
for entitlement to service connection for Charcot-Marie-Tooth 
Disease was not reopened.    

4.  Additional evidence received since the November 1994 
Board decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for Charcot-Marie-Tooth Disease.


CONCLUSIONS OF LAW

1.  Rubella was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A bilateral leg condition was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The Board's November 1994 decision, which denied 
entitlement to service connection for Charcot-Marie-Tooth 
Disease, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1100 (2005).

4.  As new and material evidence has been received since the 
Board's November 1994 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
Charcot-Marie-Tooth Disease have been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 20.1100, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Rubella 

Service medical records show that the veteran suffered from a 
rash on his chest and back and was diagnosed with rubella 
during active service in May 1953.  However, competent 
medical evidence of record does not show that the veteran 
suffers from a current disability of rubella.  Service 
connection requires the diagnosis of a current, chronic 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Consequently, entitlement to service connection for 
rubella is not warranted.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

Bilateral Leg Condition 

Service medical records do not show any complaints, 
treatment, or diagnosis of a bilateral leg condition.  
Competent medical evidence of record shows findings of 
peripheral neuropathy of the lower extremities that was 
characterized as "diabetic neuropathy" in a September 2004 
VA outpatient treatment note.  However, none of the medical 
evidence of record shows that the veteran suffers from any 
bilateral leg condition that was etiologically related to 
active service.  Consequently, entitlement to service 
connection for a bilateral leg condition is not warranted.  
As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

II.  New and Material Evidence 

In a November 1994 decision, the Board denied reopening the 
veteran's claim for service connection for Charcot-Marie-
Tooth disease.  When a rating decision issued by the RO is 
affirmed by the Board, that determination is considered 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1104 (2005).  When a claimant requests that a claim be 
reopened after an appellate decision has been promulgated and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, as to whether it provides a basis for allowing the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1105 (2005).

The veteran petitioned to reopen his claim of entitlement to 
service connection for Charcot-Marie-Tooth Disease in June 
2000.  This appeal arises from the RO's denial to reopen this 
claim in an August 2000 rating decision.

A claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The definition of what constitutes new and material evidence 
was amended effective August 29, 2001.  See 66 Fed. Reg. 
45,628 (2001).  As the veteran's claim to reopen was filed in 
June 2000, these changes do not apply to the present case.  
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In supplemental statements of the case dated in October 2004 
and December 2005, the RO denied entitlement to service 
connection for Charcot-Marie-Tooth Disease.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

New and Material Evidence - Service Connection for Charcot-
Marie-Tooth Disease

After reviewing the new evidence submitted, the Board 
concludes that some of the evidence submitted after the final 
November 1994 Board decision is both new and material.  
Statements from two VA treatment providers dated in July 2002 
and March 2004 include evidence not previously of record that 
offer medical opinions as to whether the veteran's claimed 
neurological disability manifested during his period of 
active service.  This evidence is considered material because 
it bears directly and substantially upon the issue of whether 
the veteran is entitled to service connection for Charcot-
Marie-Tooth Disease.

The Board finds that evidence received subsequent to the 
November 1994 Board decision, namely VA physician statements 
dated in July 2002 and March 2004, is new and material.  
Consequently, the veteran's claim for entitlement to service 
connection for Charcot-Marie-Tooth Disease is reopened.  The 
Board is remanding the veteran's reopened claim to the RO and 
ordering additional development on the issue of entitlement 
to service connection for Charcot-Marie-Tooth Disease.  

III. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection and new and material 
evidence claims was received in June 2000.  Thereafter, in an 
August 2000 rating decision the RO denied the veteran's 
claims for entitlement to service connection for rubella and 
a bilateral leg condition as well as denied reopening the 
veteran's claims for entitlement to service connection for 
pes cavus and Charcot-Marie-Tooth Disease.  The Board 
acknowledges that the section 5103(a) notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  

Letters dated in March 2001 and December 2004 from VA as well 
as the April 2002 statement of the case (SOC) issued by the 
RO complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the April 2002 SOC.  Consequently, he was aware of this 
provision.  


VA provided notice to the veteran after the August 2000 
rating action was promulgated.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the December 2005 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claims for rubella and a bilateral leg 
condition, but was not given notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

Kent v. Nicholson, No. 04-181 (March 31, 2006), states that 
VA is required to notify the claimant of what constitutes 
"material" evidence in the context of the particular claim 
to reopen.  Slip op. at 12.  As the claim for service 
connection for Charcot-Marie-Tooth disease is reopened, any 
defect in the Section 5103(a) notice concerning new and 
material evidence would be harmless.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records and VA outpatient and inpatient 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the Board notes that a 
VA examination was not ordered to evaluate the veteran's 
claimed rubella and bilateral leg disabilities, as it was 
determined unnecessary after consideration of 38 C.F.R. 
§ 3.159(c)(4) (2005).  Further 38 C.F.R. § 3.159(c)(4) only 
applies to claims if new and material evidence is submitted 
or secured.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).




ORDER

Entitlement to service connection for rubella is denied.

Entitlement to service connection for bilateral leg condition 
is denied.

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for 
Charcot-Marie-Tooth Disease.  To this extent only, the appeal 
is granted.


REMAND

Concerning the issue of whether the claim for service 
connection for pes cavus has been reopened, the recent 
opinion in Kent v. Nicholson, No. 04-181 (March 31, 2006), 
provided specific guidance concerning what would constitute 
adequate notice pursuant to 38 U.S.C.A. § 5103(a) for claims 
to reopen previously denied claims.  The RO has not had an 
opportunity to provide the appellant with Section 5103(a) 
notice that would comply with this recent Court decision.

Concerning the reopened claim for service connection for 
Charcot-Marie-Tooth disease, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  If an examination is scheduled, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the decision in 
Kent v. Nicholson, No. 04-181 (March 31, 
2006) concerning whether the claim for 
service connection for pes cavus is 
reopened.

2.  Request that the veteran to identify 
any additional VA and non-VA health care 
providers that have treated him for his 
claimed disability of Charcot-Marie-Tooth 
Disease during the period from April 1955 
to the present.  Obtain records from each 
health care provider the veteran 
identifies.

3.  Obtain a medical opinion to determine 
whether the veteran's claimed disability 
of Charcot-Marie-Tooth Disease was 
incurred in or aggravated by active 
service. The examiner should review the 
veteran's claims file and indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed Charcot-Marie-Tooth 
Disease was incurred in or aggravated by 
service.  Further, the examiner should 
indicate whether the veteran's Charcot-
Marie-Tooth Disease pre-existed service.  
If the veteran's diagnosed Charcot-Marie-
Tooth Disease disability pre-existed 
active military service, the examiner 
should determine whether it was 
aggravated in service.  In so doing, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during service and, if so, 
whether or not such increase was due to 
the natural progress of the disease.  The 
claims folder should be made available to 
the examiner for review.  

4.  Readjudicate the veteran's reopened 
claim for entitlement to service 
connection for Charcot-Marie-Tooth 
Disease, and consider again whether the 
claim for service connection for pes 
cavus is reopened.  If a claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


